Harwell, J.
The accused was indicted for the murder of one 'Jordan, and was found guilty of voluntary manslaughter. He made a motion for a new trial, which the court overruled, and he excepted. It is not necessary to discuss any of the grounds of the motion, except perhaps the 5th, which complains of an excerpt from the charge of the court, in which the judge instructed the jury as to the circumstances under which a man would have.a right to kill another to prevent an act of adultery with his wife. It will be noted that, as the judge says in the note appended to this ground, he was presenting to the jury one of the theories of the State as to the motive of the killing. He was not presenting a contention of the defendant, and in this respect the instant case is differentiated from the case of Key v. State, 21 Ga. App. 300 (94 S. E. 383), cited and relied on by counsel for the plaintiff in error. In that case the court was presenting to the jury a contention of the defendant, and, in doing so, incorrectly stated the defendant’s contention, and this court held that it was such harmful error as required the grant of a new trial. In the instant ease the charge of the court was full and fair, and correctly stated the defendant’s theory of self-defense. The State insisted, however, that the defendant invited Jordan, the deceased, to his house, and killed him *619out of revenge, because the defendant had discovered improper relations between Jordan and the defendant’s wife. The evidence, together with the defendant’s statement, we think, authorized the charge complained of, and there was.no error in overruling this ground of the motion. -The headnotes do not need further elaboration.

Judgment affirmed.


Broyles, P. J., and Blood-worth,, J.,-concur.